Case 2:18-cv-00086-SJF-AKT Document 93 Filed 01/19/21 Page 1 of 1 PageID #: 861


                       CIVIL CAUSE FOR STATUS CONFERENCE
                                                                             FILED
                                                                             CLERK
BEFORE: JUDGE FEUERSTEIN
                                                                  11:21 am, Jan 19, 2021
DATE: January 19, 2021                         TIME: 30 min            U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF NEW YORK
CASE NUMBER:           2:18-cv-00086-SJF-AKT                           LONG ISLAND OFFICE


CASE TITLE:            Scott et al v. Whole Foods Market Group, Inc.

PLTFFS ATTY:           Steven Moser
                         X present                  not present


DEFTS ATTY:            Christopher Pardo
                          X   present               not present




COURT REPORTER: N/A                                  COURTROOM DEPUTY: BMM
OTHER:

 X      CASE CALLED.

        ARGUMENT HEARD / CONT'D TO                                      .

        DECISION:      ORDER(S) SIGNED / ENTERED ON THE RECORD / RESERVED.

OTHER    TELEPHONE STATUS CONFERENCE SET FOR              2/4/2021 at 12:00 PM

before Judge Feuerstein.              At that time, the parties are to call

Chambers' teleconferencing number, (877)336-1280, and follow the

automated instructions; the access code is: 7215690.
